DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 09/09/2020; 12/19/2020; 01/27/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 17]  The claim recites the limitation of “a fluid transfer device” in the 3rd line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if the same or different structure is being claimed relative to the “pump-based fluid transfer device” recited in claim 1.  For purposes of examination, it is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites limitations already contained within claim 1, thus is considered failing to further limit the subject matter of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12-19, are rejected under 35 U.S.C. 103 as being unpatentable over Slettenmark (USPN 5,417,663), in view of Chattaraj et al. (PGPub 2016/0095987).
[Claims 1 and 16-18]  Slettenmark teaches an ambulatory infusing device (figure 1), comprising: 
a housing (figure 1, item 1); 
a bellows reservoir (figure 1, item 2) defining an interior volume (figure 1, item 12); 
a wall (figure 1, item 8) associated with the housing (figure 1, item 1) and having an inner surface that faces into the reservoir interior volume (figure 1); and 
a filter assembly (figures 1 and 2, item 6) including 
a filter assembly housing (figure 2, item 24) with a housing filter portion having a free end (figure 2; portion of housing below outlet 28; see darkened portion below dashed line in annotated figure below) associated with the inner surface of the wall (figure 1, item 8) and a filter supporting volume that extends to the free end of the housing filter portion (see annotated figure below), 
a filter (figure 2, item 26) located within the filter supporting volume that extends to at least the free end of the housing filter portion (see annotated figure below), and
an electromagnet pump-based fluid transfer device (figure 1, item 5) operably connected to the reservoir interior volume (figure 1, item 12) by way of the filter assembly (figures 1 and 2, item 6) (The examiner notes Slettenmark discloses the pump is shown in European Applications 259668; 287920; and 317705 (column 6, lines 61-64), teaching an electromagnet pump for a medication administering device).

    PNG
    media_image1.png
    483
    898
    media_image1.png
    Greyscale

Although disclosing a filter element (figure 2, item 26), Slettenmark does not specifically disclose an additional liquid absorbent member.
However, Chattaraj teaches an ambulatory infusing device (figure 2, item 200) which utilizes a filter comprising a filter element (figure 7, item 706). In addition, Chattaraj discloses the filter element (“gas trapping filter”) comprises a hydrophilic membrane (liquid absorbent member) (paragraphs [0031], [0045]; claim 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the filter element taught by Slettenmark, with the use of a hydrophilic membrane (liquid absorbent member), as taught by Chattaraj, in order to provide increased functionality and control, by allowing for a means by which medication fluid would more easily pass through the filter structure (Chattaraj; paragraph [0031]).
[Claim 12]  Slettenmark and Chattaraj teach the limitations of claim 1, upon which claim 12 depends.  In addition, Slettenmark discloses the filter (figure 2, item 26) defines an end surface (figure 2, item 29), including a central region and an outer perimeter region (figure 2), that faces the reservoir interior volume (figure 1, item 12) and the central region of the end surface (figure 2, item 29) extends farther than the outer perimeter region of the end surface into the reservoir interior volume (a convex curve would extend beyond the outer perimeter region) (column 7, lines 32-37).
[Claim 14]  Slettenmark and Chattaraj teach the limitations of claim 1, upon which claim 14 depends.  Slettenmark further discloses the free end of the filter assembly housing filter portion (see annotated figure above) extends beyond the inner surface of the wall (figure 1, item 8) (the examiner notes the term “extends beyond” has not been defined relative to any particular direction and/or orientation).
[Claims 13 and 15]  Slettenmark and Chattaraj teach the limitations of claim 1, upon which claims 13 and 15 depend.  Slettenmark also teaches the filter (figure 2, item 26) defines a flat end surface (figure 2, item 29) that faces the reservoir interior volume (figure 2); and wherein the free end of the filter assembly housing filter portion (see annotated figure above) is flush with the inner surface of the wall (figure 1, item 8).
[Claim 19]  Slettenmark and Chattaraj teach the limitations of claim 1, upon which claim 19 depends.  In addition, Chattaraj teaches the liquid absorbent member is formed from a material selected from the group consisting of hydrophilic sponge materials, polyurethane, and cellulose (paragraph [0031]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Slettenmark (USPN 5,417,663), in view of Chattaraj et al. (PGPub 2016/0095987), in further view of Hooper et al. (PGPub 2002/0087147).
[Claim 8]  Slettenmark and Chattaraj teach the limitations of claim 1, upon which claim 8 depends.  Although teaching the use of a filter, Slettenmark does not specifically disclose a sintered metal filter.
However, Hooper teaches an infusion device (figure 5, item 20) which utilizes a sintered metal filter (figure 8a, item 38b) (paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the filter taught by Slettenmark and Chattaraj, with the use of a sintered metal filter, as taught by Hooper, in order to provide increased functionality and reliability, by allowing for a means by which the filter structure might be made more durable.
[Claim 9]  Slettenmark, Chattaraj, and Hopper teach the limitations of claim 8, upon which claim 9 depends.  In addition, Slettenmark discloses the filter (figure 2, item 26) comprises titanium (column 7, lines 37-39).
[Claim 10]  Slettenmark, Chattaraj, and Hopper teach the limitations of claim 8, upon which claim 10 depends.  Hooper further discloses the sintered metal filter (figure 8a, item 38b) includes a plurality of surface features (mesh) that extend partially through the filter (paragraph [0081]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slettenmark (USPN 5,417,663), in view of Chattaraj et al. (PGPub 2016/0095987), in view of Hooper et al. (PGPub 2002/0087147), in further view of Ley et al. (USPN 6,361,780).
[Claim 11]  Slettenmark, Chattaraj, and Hooper teach the limitations of claim 8, upon which claim 11 depends.  Slettenmark, Chattaraj, and Hooper do not specifically disclose different portions of the filter define different filter ratings.
However, Ley teaches an infusion device (figure 2, item 20) comprising a filter having different portions (figure 2, items 26, 28, and 30) defining different filter ratings (column 7, lines 42-47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the filter taught by Slettenmark, Chattaraj, and Hooper, to have utilized a filter with varying filter ratings, as taught by Ley, in order to provide increased functionality, safety, and control, by allowing for a means by which precise particle sizes might be removed from an infusion fluid before delivery to a patient.

Allowable Subject Matter
Claims 2-5, 7, 20, and 21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2022